Case: 18-10334      Document: 00514888507         Page: 1    Date Filed: 03/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-10334                       March 26, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
COLLETTE L. FLANAGAN, Individually and on behalf of the estate of
Clinton Allen, deceased; RONDERALINE S. ALLEN,

              Plaintiffs - Appellants

v.

CITY OF DALLAS, TEXAS; CLARK STALLER,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4231


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellants appeal the district court’s denial of their motion for
a new trial after a jury found that Officer Clark Staller of the Dallas Police
Department did not use excessive force when he shot and killed Clinton Allen.
At trial, the parties presented conflicting eyewitness testimony from the night
of Allen’s death: a nearby resident testified that Staller shot Allen repeatedly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10334     Document: 00514888507      Page: 2   Date Filed: 03/26/2019



                                  No. 18-10334
without provocation and after he had already fallen to the ground, and Staller
testified that Allen physically attacked him, knocked him over a railing, tried
to choke him, and that he, Staller, fired his weapon at Allen in self-defense
after his taser had little effect. Based on its assessment of these witnesses’
credibility and physical evidence from the scene that arguably supported
Staller’s version of events, the jury found in favor of Staller on Plaintiff’s
Fourth Amendment excessive force claim.
      On appeal, Plaintiffs contend that the jury should have credited their
disinterested witness instead of Staller, who is a party to the case. However,
we must uphold a jury verdict challenged for sufficiency of the evidence unless
we find that the district court abused its discretion by denying a new trial
because there was “an absolute lack of evidence to support the jury’s verdict.”
Seibert v. Jackson Cty., 851 F.3d 430, 439 (5th Cir. 2017). After a careful
review of the record, the parties’ briefs, and the district court’s order, it is
apparent that the district court did not abuse its discretion by concluding that
this case presented an evidentiary conflict within the province of the jury to
resolve. Accordingly, we affirm the district court’s denial of a new trial for
essentially the reasons stated by that court.
      Plaintiffs also appeal the district court’s judgment as a matter of law for
the City of Dallas on Plaintiffs’ claim that the City was liable for Staller’s
alleged excessive force. Judgment as a matter of law is appropriate when “a
reasonable jury would not have a legally sufficient evidentiary basis to find for
the [nonmoving] party on that issue.” FED. R. CIV. P. 50(a)(1). Because we do
not disturb the jury’s determination that Staller did not violate Allen’s
constitutional rights, we also affirm the district court’s denial of Plaintiff’s
municipal liability claim. See City of Los Angeles v. Heller, 475 U.S. 796, 797
(1986) (adopting district court’s conclusion that “if the police officer ha[s] been


                                        2
    Case: 18-10334    Document: 00514888507     Page: 3   Date Filed: 03/26/2019



                                 No. 18-10334
exonerated by the jury there c[an] be no basis for assertion of liability against
the city”).
      AFFIRMED.




                                       3